Citation Nr: 1637563	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus. 

2.  Entitlement to service connection for disability claimed to affect the bilateral ears, other than hearing loss and tinnitus, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from July 2010 and October 2010 rating decisions.  

In the July 2010 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss.  

In the October 2010 rating decision, the RO denied service connection for vertiginous and syncopal episodes, claimed as vertigo.  

In November 2010, the Veteran filed notices of disagreement (NOD) with the above rating decisions.  Statements of the case (SOC) were issued in January 2011 that addressed the issues above.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.  

In October 2015, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the service connection claims (as reflected in the February 2016 supplemental SOC (SSOC)) and returned these matters to the Board.

As regards characterization of the claim on appeal involving disability other than hearing loss and tinnitus, the record reflects that, in April 2010, the Veteran filed a claim seeking service connection for vertigo (from which the current appeal arose).  The claim has been characterized as vertiginous and syncopal episodes and vertigo, also claimed as Meniere's disease.  Given the Veteran's various reported symptoms of ear disability other than hearing loss and tinnitus, and to give the Veteran every consideration in connection with this claim, the Board has more generally characterized the claim, as reflected on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran claims that his hearing loss and other disability affecting the bilateral ears related to his military service.  Specifically, he asserts that he was exposed to acoustic trauma while working on the flight line as an electric warfare intercept aerial senor repairer.  See, e.g., Veteran's notice of disagreement dated in November 2010.  Alternatively, he contends that his disabilities are related to his service-connected tinnitus.   Id. 

His service treatment records (STRs) document bilateral impacted cerumen, complaints of bilateral ear ache, fainting, dizziness; decreased auditory acuity assessed as right ear external otitis; and possible bilateral otitis media.  See, e.g., STRs dated in June 1985.  Moreover, STRs show that the Veteran underwent ear irrigation.  See STR dated in January 198

As for the bilateral ear disability claim, in August 2010, the Veteran was afforded a VA examination to obtain information as to the nature and etiology of any current his ear disability.  In the August 2010 VA examination report, the VA examiner acknowledged that 2006 electromyography (EMG) private test results revealed syncopal episode and central positional nystagmus.  Furthermore, the VA physician indicated that a May 2010 VA audiogram showed mild dyssymmetry "which could be consistent with Meniere's disease."   In a November 2010 VA opinion, the VA physician, who examiner the Veteran in August 2010, opined that the Veteran's vertigo and syncopal episodes are "not likely due to the Veteran's service-connected tinnitus. 

Pursuant to the October 2015 Board remand, a VA opinion was obtained in December 2015 and the Veteran was afforded a VA examination in February 2016 with an opinion to determine whether he has a current bilateral ear disability and, if so, the etiology of such.  These VA opinions ultimately concluded that the Veteran did not currently suffer from vertigo or Meniere's disease.  However, the VA opinions did not address whether the Veteran's 2006 syncopal episode and central positional nystagmus resolved, or account for the October 2010 VA opinion that suggested that the Veteran's mild dyssymmetry could be related to his Meniere's disease.  Moreover, the VA examinations and opinions do not appear to have been provided by an appropriate physician such as an otolaryngologist.   Under these circumstances, the Board finds that a remand of this matter is needed for reexamination, by an appropriate physician, to address the nature and etiology of any current ear disability in light of the aforementioned evidence. 

With regard to the bilateral hearing loss claim, the October 2015 Board remand requested a VA opinion to determine the etiology of the Veteran's bilateral hearing loss.  In a February 2016 VA opinion, a VA physician opined that the Veteran's bilateral hearing loss is not related to his military service or caused or aggravated by his service-connected tinnitus.  In the VA physician's negative nexus opinion, he stated that the"[V]eteran had short-lived decrease auditory acuity from bilateral otitis media and right otitis externa in December 1986;" however, the examiner then stated that because the Veteran has "no history of chronic otitis media", the current hearing loss is not related to his military service, or caused or aggravated by his service-connected tinnitus.   (Emphasis added).  The Board finds that the VA examiner's rationale both contradictory and unclear, as the VA physician acknowledged that during service the Veteran was diagnosed with otitis media; but found that the Veteran's hearing loss could not be related to service because he has no history of otitis media.  Furthermore, the VA examiner did not explain why the Veteran's service-connected tinnitus did not cause or aggravate his bilateral hearing loss.  As such, the Board finds that further medical opinion in this regard is needed. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the Veteran's claims.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical information in connection with these claims, to  ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since September 2015.  

The Board also notes that potentially pertinent private treatment records may be outstanding.  In the Veteran's March 2011 VA form 9, he indicated that he received treatment from Fairview University Hospital and was diagnosed with inner ear disturbances.  Additionally, the Veteran stated that the treating physician from Fairview University Hospital related it to his noise exposure during service.  However, such records have been not been submitted or requested.

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include treatment records from Fairview University Hospital, as referenced above.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include treatment records from Fairview University Hospital.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA ears examination by an appropriate physician-preferably, an otolaryngologist-to obtain medical information as to etiology of current hearing loss, and as to the nature and etiology of any disability(ies) claimed to affect the bilateral ears other than hearing loss and tinnitus.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Hearing loss - Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's bilateral hearing loss 

(a) had its onset during service, or is otherwise medically related to in-service injury or disease; or if not,

(b) was caused, OR is aggravated (worsened beyond the natural progression) by his service-connected right tinnitus.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(b) (which will require the examiner to determine, to the extent possible, the baseline level of the disability prior to aggravation). 

Disability other than hearing loss and tinnitus - Based on examination of the Veteran and review of the record, the examiner should clearly identify all disability(ies) other than hearing loss or tinnitus claimed to affect the bilateral ears -to include to include syncopal episode, central positional nystagmus, and mild dyssymmetry-current currently present or present at any time pertinent to the April 2010 claim (even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the disability:

(a) had its onset during service, or is otherwise medically related to in-service injury or disease; or if not,

(b) was caused, OR is aggravated (worsened beyond the natural progression) by his service-connected tinnitus. 

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(b) (which will require the examiner to determine, to the extent possible, the baseline level of the disability prior to aggravation). 

In providing the above-requested information and/or opinion(s), the examiner must consider and discuss all pertinent in- and post-service evidence and information, to include the Veteran's conceded likely in-service noise exposure (acoustic trauma), and in-service ear complaints and treatment; as well as all  lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

